        Case 1:19-cv-08345-MKV-DCF Document 76 Filed 09/17/20 Page 1 of 1




     Ellen Tobin
     Ext. 343
     E-mail: etobin@westermanllp.com




                                                            September 17, 2020


     VIA ECF

     Honorable Mary Kay Vyskocil
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl Street
     New York, NY 10007-1312

               Re:      Samantha Siva Kumaran, et al. v. Northland Energy Trading, LLC, et al.
                        Case No. 19-cv-08345

     Dear Judge Vyskocil:

            We represent defendants in the above-captioned case. Pursuant to the Court’s
     Order dated June 18, 2020 [Dkt. No. 55], defendants filed their motion to dismiss on July
     9, 2020, and plaintiffs filed their opposition papers on September 8, 2020. Defendants’
     reply papers are due on September 28, 2020, which is Yom Kippur. Accordingly,
     defendants respectfully request adjournment of the deadline to file the reply papers to
     September 29, 2020. Plaintiffs consent to this request.

            Defendants also request the Court’s leave to file a reply brief that is more than ten
     pages. In opposition to defendants’ motion to dismiss, plaintiffs filed three separate
     opposition briefs, totaling over 95 pages (not including tables of contents and authorities)
     [Dkt Nos. 73-75]. Defendants believe more than ten pages is needed to adequately
     respond to the lengthy discussions and numerous points raised in the opposition papers.
     That said, defendants will make every effort to be concise and do not intend to exceed
     twenty pages.

               Thank you for your time and attention to this matter.


                                                            Respectfully submitted,



                                                            Ellen Tobin
     2267230



ATTORNEYS AT LAW                                                     1201 RXR PLAZA, UNIONDALE, NY 11556
                                             T: 516.622.9200 ǀ F: 516.622.9212 ǀ WWW.WESTERMANLLP.COM
